DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 7-16) in the reply filed on 04/08/2021 is acknowledged.  The traversal is on the ground(s) that:
Applicant argues that “there is no additional burden associated with examining at least Groups I and II together”.  
--This is not found persuasive because Evidence of burden pursuant to MPEP §808.02(A) is established by the showing of different classifications.  Separate classification was offered regarding each group in the original restriction requirement.  Applicant has not, by this traversal, offered evidence of any error in this regard.--
Applicant argues that “it is incorrect to assert that "the combination as claimed does not require the particulars of the subcombination as claimed." Office action, p.2. To the contrary, the combination (e.g., claim 7) does require the particulars of the subcombination as claimed (e.g., claim 1).”
--This is not found persuasive because, applicants arguments do not consider the groups as a whole. Group 1 is directed to claims 1-6 and Group 2 is directed to claims 7-16. The limitations of claim 6 in the group directed to the subcombination are not found anywhere in the group directed to the combination. Thus the group of the combination does not require all the particulars found in the group of the subcombination. Applicant has failed to show where in Group 2 (claims 7-16) it is 
Applicant argues “Nor does the Examiner support the assertion that "[t]he subcombination has separate utility such as a sensor for a generic peristaltic pump that does not have a pump head in a pump body." Indeed, the ordinarily-skilled artisan will appreciate that every peristaltic pump includes both a head and a body.”
--Applicants’ arguments are unpersuasive. With respect to Applicants' assertion that “every peristaltic pump includes both a head and a body” at Page 2 Line 11-12, Applicant has provided no evidence to support this assertion. Because this assertion lacks support in the record, the examiner gives the assertion little weight. See, e.g., In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Furthermore, it is possible that the pump head is external to the body, which would mean that the body would not be including the pump head as claimed.--
Applicant argues “(because) claim 17 requires "a sensor" having detailed structural features, eliminating the possibility of accomplishing the claimed process entirely by hand.”
--This is not found persuasive because the “sensor” and the components thereof as claimed can be broadly interpreted to be directed to pressure gauges and thermometers which a user would read to acquire the necessary information. And with the information perform calculations, to manually adjust the pump factor as a result of the calculations. Furthermore, as already noted above, in response to the restriction --. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2021.
Drawings
The drawings are objected to because the graph of Figure 7 does not have a label for the vertical axis of the graph. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11: Line 4-6 states: "the computing step further comprises computing a pump factor required to maintain a given flow rate of the fluid flowing through the tubing set based on the determined internal pressure of the tubing set and the received temperature of the wall of the tubing set." It is unclear the exact limitations the applicant is introducing here, specifically if the limitation “a pump factor” in line 4 is a different pump factor then the pump factor recited in claim 10 line 7 or if it is the same pump factor, or if the limitation “a given flow rate” in line 5 is a different flow rate or the same as the given flow rate recited in claim 10 line 7? 
Regarding Claim 12: Line 1-4 states: “wherein the computing step further comprises computing a pump factor required to maintain a given flow rate of the fluid flowing through the tube based on the determined internal pressure of the tubing set and at least one property of the tubing set.” It is unclear the exact limitations the applicant is introducing here, specifically if the limitation “a pump factor” in line 2 is a different pump factor then the pump factor recited in claim 10 line 7 or if it is the same pump factor, or if the limitation “a given flow rate” in line 2 is a different flow rate or the same as the given flow rate recited in claim 10 line 7? 
The term "an extent to which the rib extends into the tubing channel is selected to minimize door lift when the fluid is flowing through the tubing set." in claim 14 is a relative term which renders the claim indefinite.  The term " an extent to which the rib extends into the tubing channel is selected to minimize door lift when the fluid is flowing through the tubing set." is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description of how much the rib extends into the tubing channel, nor is there an explanation of how much door lift is acceptable, as the claim only seeks to “minimize” door lift.
The term "a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor." in claim 15 is a relative term which renders the claim indefinite.  The term "a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor." is not defined by the claim, the specification does not There is no description of how much the pressure sensor extends into the channel. 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Sullivan US 2015/0224254.

    PNG
    media_image1.png
    937
    1270
    media_image1.png
    Greyscale
Annotated Figure 1 of Sullivan US 2015/0224254 (Attached Figure 1)
Regarding Claim 7: Sullivan US 2015/0224254 discloses all of the claimed limitations including:
a pump body 101 including a pump head 140; and 
a sensor (see Annotated Figure 1 of Sullivan US 2015/0224254 (Attached Figure 1) above) positioned adjacent the pump head (the sensor is positioned to the right of the pump head as seen in Figure 1 and Attached Figure 1), the sensor comprising: 
a housing (Attached Figure 1); 
a tubing channel (125,127b,222) extending through the housing (Attached Figure 1); 

a temperature sensor 120c adjacent the tubing channel (see Figure 1) to measure a temperature of a wall of the tubing set (Fig. 1 illustrates tubing 130 inserted into the tubing channel, additionally ¶0054 states that each of sensors 120a-c is a different type of sensor, and ¶0053 states that the sensors 120a-120c include a bubble sensor, a pressure sensor, and a temperature sensor; element 120c is a temperature sensor, and the temperature sensor measures the temperature of the fluid in the tubing (i.e. measure the temperature of the fluid through the wall of the tubing) ¶0053; sensor 120c has sensor slot 121c ¶0055, also see Attached Figure 1).
Regarding Claim 8: Sullivan US 2015/0224254 discloses all of the claimed limitations including: wherein the sensor (Attached Figure 1) further comprises a bubble sensor 120b adjacent the tubing channel (see Figure 1) to detect bubbles within a fluid flowing through the tubing set (Figure 1 illustrates tubing 130 inserted into the tubing channel, additionally ¶0054 states that each of sensors 120a-c is a different type of 
Regarding Claim 14: Sullivan US 2015/0224254 discloses all of the claimed limitations including: wherein the housing (Attached Figure 1, 210,242, ¶0065-¶0073) of the sensor comprises: a body 242 that defines the tubing channel (element 242 defines at least entrance opening part 222 of the tubing channel that the tube is placed in (125,127b,222), the thickness of element 242 defines at least a partial depth of the tubing channel); a door 210 including a rib (door 210 includes rig 218, ¶0075-¶0077); and a hinge (114,214) connecting the door to the body (¶0073), wherein, when the door is closed over the body, the rib extends into the tubing channel (element 218 pushes the tubing down through entrance opening 222 when the door is closed, ¶0077).--It should be noted that the limitation " wherein an extent to which the rib extends into the tubing channel is selected to minimize door lift when the fluid is flowing through the tubing set " is a desired result and therefor is given little patentable weight--
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 as applied to claim 7 above, and further in view of Browne USPN 9408968.
Regarding Claim 9: Sullivan US 2015/0224254 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, it appears from the disclosure directed to embodiment 3A that the pump is intended to deliver fluid to the right (Figure 3A, ¶0095), in light of this evidence since the sensor arrangement is shown to the right of pump head 140, the sensor (Attached Figure 1) is located on an outlet side of the pump head.
In the alternate, Browne USPN 9408968 does disclose the limitations: 
a pump head 14; and
a sensor arrangement (24,26), the sensor arrangement comprising:
a pressure sensor (24, Column 4 Line 22-33, Figure 1, Figure 2); and
a bubble sensor (26, Column 4 Line 34-57, Column 5 Line 5-20, Column 6 Line 12-58);

Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange pump head 140 and the sensor (Attached Figure 1) which has pressure sensor 120a and bubble sensor 120b of Sullivan US 2015/0224254 such that the sensor arrangement (24,26) with the pressure sensor 24 and bubble sensor 26 is located on an outlet side of the pump head 14 as taught by Browne USPN 9408968 in order to use the information from the sensor arrangement to regulate the amount of fluid delivered by the pump head (Column 4 Line 8-21, Column 4 Line 67-Column 5 Line 20, Column 5 Line 46-56, Abstract).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 as applied to claim 7 above, and further in view of Wells US 2017/0281865.
Regarding Claim 15: Sullivan US 2015/0224254 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Sullivan US 2015/0224254 is silent regarding the limitations: a height of the pressure sensor into the tubing channel. 
However Wells US 2017/0281865 does disclose the limitations: 
a sensor 10, a housing (14,18), a tubing channel 17 extending through the housing (it does, Figure 4a-4b, ¶0054), a pressure sensor (16,13) adjacent the tubing channel (it is, the pressure sensor (16,13) is adjacent tubing channel 17, see Figure 4a-4b) to measure an internal pressure of a tubing set 2 inserted into the tubing channel 
Hence it would have been obvious to one of ordinary skill in the art to modify the pressure sensor (120a,121) of Sullivan US 2015/0224254 with the pressure sensor (16,13) adjacent the tubing channel of Wells US 2017/0281865 in order to ensure that the expansion of the tubing from the force caused by the internal pressure is focused towards the sensing component, thereby providing an accurate relationship between the signal from the transducer and the internal pressure being sensed (¶0055).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 as applied to claim 7 above, and further in view of Smith USPN 5374251.
Regarding Claim 16: Sullivan US 2015/0224254 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Sullivan US 2015/0224254 is silent regarding the limitations: a membrane between the pressure sensor and the tubing channel. 
However Smith USPN 5374251 does disclose the limitations: a sensor 64, a tubing channel 58, a membrane 66 between the sensor and the tubing channel (Figure 3, Column 5 Line 10-19). 
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 as applied to claim 7 above, and further in view of Orth USPN 5062775.
Regarding Claim 10: Sullivan US 2015/0224254 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, Sullivan US 2015/0224254 discloses the limitations: a microprocessor (150, ¶0063); and a non-transitory computer-readable medium (= element that stores the program instructions for displaying the results of the sensor, displaying the settings of the pump, and displaying the ongoing programs, and stores the programs used by the pump ¶0063) that stores therein a program that causes the microprocessor to execute a process comprising: determining the internal pressure of the tubing from an output of the pressure sensor (the pressure sensor measures the pressure of the fluid in the tubing (i.e. an internal pressure of the tubing) ¶0053). Sullivan US 2015/0224254 is silent regarding the limitations: computing a pump factor required to maintain a given flow rate of the fluid flowing through the tubing set based on the determined internal pressure of the tubing set; and adjusting a pump factor of the pump head to the computed pump factor. 
However Orth USPN 5062775 does disclose the limitations:

a non-transitory computer-readable medium (626,628,630, Column 17 Line 24-33) that stores therein a program that causes the microprocessor to execute a process (program which executes process described at Column 19 Line 15-Column 20 Line 27) comprising:
determining the internal pressure of the tubing set (i.e. pressure of tubing 26) from an output of the pressure sensor (output of pressure sensor 46, Column 19 Line 54-65); and
computing a pump factor (i.e. computing a speed of the pump 28) required to maintain a given flow rate of the fluid flowing through the tubing set (i.e. to maintain a given flow through the pump after a blockage has been detected  and the pump has been shut off, Column 19 Line 66-Column 20 Line 4) based on the determined internal pressure of the tubing set (after excessive pressure has been detected by pressure sensor 46 for more than 5 seconds, the microprocessor turns off the pump i.e. sets the speed of the pump to zero; zero is the computed pump factor); and
adjusting a pump factor of the pump head (changing from a non-zero speed of the pump head 28 prior to the blockage being detected with sensor 46) to the computed pump factor (to a zero speed of the pump head 28 after the blockage has been detected). 
Hence it would have been obvious to one of ordinary skill in the art to modify the microprocessor and a non-transitory computer-readable medium of Sullivan US 

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125).
 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746